This is a Workmen's Compensation case in which Beasley, the compensation claimant, seeks recovery for personal injury from appellant, R.W. Underwood. The material facts are not in dispute. It is admitted that Beasley was an employee of DeWitt Seay who was under contract with Underwood. The case turns on the question of whether or not Seay was an independent contractor or a sub-contractor of Underwood's.
We have examined the record and we think Seay was an independent contractor. It follows that the case is controlled *Page 829 
by Gentile Bros. Co., v. Florida Industrial Commission, et al.151 Fla. 857, 10 So.2d 568, on authority of which the judgment must be and is hereby reversed.
Reversed.
BUFORD, C. J., TERRELL, CHAPMAN and ADAMS, JJ., concur.